In a negligence action, judgment of the County Court of Rockland county in favor of the plaintiff reversed on the law, with costs, and the complaint dismissed, with costs. Plaintiff was a passenger in the taxicab owned by the defendant. In alighting, she put her hand on the metal upright post between the front and the rear doors. While she was in that position, another passenger, who had alighted before her, slammed the door, injuring plaintiff’s fingers that were around the upright post. The law imposed no duty on the driver to anticipate the unusual happening. Hagarty, Davis, Adel, Taylor and Close, JJ., concur.